Citation Nr: 1809796	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to service connection for hypertension, for accrued benefits purposes. 

4.  Entitlement to service connection for sleep apnea, for accrued benefits purposes. 

5.  Entitlement to an initial rating higher than 10 percent for service-connected degenerative osteoarthritis of the right knee, status post arthroscopy for a meniscal tear, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to March 1982 with additional service in the National Guard in September 2003 and September 2004.  He died in December 2009.  The appellant is his widow, so surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  

As support for her claims, the appellant testified at a Travel Board hearing in February 2014 at the Regional Office (RO) in Montgomery Alabama, before the undersigned Veterans Law Judge of the Board.  She submitted additional evidence during the hearing and waived her right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance 38 C F R §§ 20.800, 20.1304 (2014).  

The claims of entitlement to DIC under 38 U.S.C. § 1151, service connection for the cause of the Veteran's death, service connection for hypertension, and service connection for sleep apnea are being REMANDED to the Agency of Original Jurisdiction (AOJ). However, the Board instead is going ahead and deciding the claim for a higher rating for the right knee disability.


FINDINGS OF FACT

1.  The degenerative osteoarthritis of the Veteran's right knee, status post arthroscopy for a meniscal tear, did not result in flexion limited to 30 degrees or extension limited to 15 degrees.

2.  There is no evidence of ankylosis of this knee, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria are not met for an initial rating exceeding 10 percent for the degenerative osteoarthritis of the Veteran's right knee, status post arthroscopy for a meniscal tear.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, premature or excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses, however, is to be avoided.  38 C.F.R. § 4.14.  Here, the effects of pain consequently on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected knee disability.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40  and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The arthritis component of the Veteran's left knee disability is presently rated as 
10-percent disabling under 38 C.F.R. § 4.71a, DC 5010.  DC 5010 indicates that arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated under DC 5003.  When established by X-ray findings it is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, since involving the knee, are DC 5260 for limitation of leg/knee flexion and DC 5261 for limitation of leg/knee extension.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20-percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10-percent disabling.  These 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

The knee is considered a major joint.  38 C.F.R. § 4.45 (f).

According to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  And a 30 percent evaluation is warranted when flexion is limited to 15 degrees.

According to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  And a 30 percent evaluation is warranted when extension is limited 20 degrees.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

VA Office of General Counsel has provided guidance concerning increased-rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

As an example, a claimant who has arthritis as shown by X-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Indeed, for this very reason the Veteran has a separate 30 percent rating under DC 5257 owing to the instability of his left knee.  In the prior January 2014 decision, the Board explained this is the maximum schedular rating under DC 5257 and that he was not entitled to any greater rating, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321 (b)(1).  As that component of his left knee disability already has been addressed by the Board in that earlier decision, this current decision will focus instead entirely on the 10 percent rating for the DJD (arthritis) component of the left knee disability.

That said, separate ratings also are permissible for limitation of flexion and limitation of extension of the same knee under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. § 20.101 (a) (2015).

II.  Analysis 

At the time of his passing the Veteran was seeking an initial rating in excess of 10 percent for his service-connected degenerative osteoarthritis of the right knee, status post arthroscopy for a meniscal tear.  The Veteran's right knee had been rated as 10 percent disabling effective July 21, 2005, under DC 5260-5010. 

The Veteran was provided with a January 2006 VA examination.  The Veteran reported he had been prescribed pain medication but had not taken any medication other than Celebrex for the pain.  The Veteran reported daily flare-ups that caused severe pain.  He indicated these flare ups occurred after standing or sitting for long periods of time.  The Veteran reported these flare ups caused additional limitation of motion and functional impairment due to increased pain.  The Veteran denied using a knee brace or cane.  The Veteran denied episodes of dislocation, recurrent subluxation, inflammatory arthritis or constitutional symptoms.  The Veteran noted that he was unable to perform at his full capacity when performing outside activities and that it caused his range of motion at his job to be limited as he stood frequently. 

Upon physical examination the examiner found the Veteran's right knee did not present with deformity, erythema, or edema.  Palpation of the right knee revealed tenderness of the medial aspect and patellar aspect.  The Veteran's right knee range of motion was noted to be 55 degrees for flexion and to 0 for extension.  The examiner noted the Veteran's range of motion was limited due to moderate pain.  The Veteran was able to rise on his toes and heels and pronates but on supination reported mild pain of the knee area.  He was able to complete a one-half squat, but no more, due to knee pain.  The examiner noted stability of medial lateral collateral ligaments and anterior and posterior cruciate ligaments are intact on examination.  The McMurray s test was negative.  The examiner noted the Veteran's right knee scar and that his muscle strength and reflexes were normal.  The examiner concluded the Veteran had no additional loss in degrees with repetitive range of motion due to pain, fatigue or lack of endurance.  The examiner diagnosed the Veteran with right knee degenerative osteoarthritis with limited range of motion and moderate pain and status post arthroscopy of the right knee on two different occasions.  In addition an April 2007 addendum opinion was obtained in conjunction with this examination which found the Veteran's current arthritis etiologically related to his age.  

The Board acknowledges that the January 2006 VA examination did not include the range of motion testing required by Correia v. McDonald, 28 Vet. App. 158 (2016).  However, unfortunately the Veteran has since passed away and therefore a remand for a new VA examination which includes the testing is not possible.

In addition the Veteran received VA treatment for his right knee disability.  A February 2007 VA treatment record noted the Veteran had pain with weight bearing on his right knee.  In a July 2007 VA treatment record the Veteran described his pain as throbbing, numbing, burning and radiating.  He stated at its best his pain is an eight out of ten and at its worst it's a ten out of ten, with ten being the most severe.  The Veteran stated movement, standing, and medication makes his right knee pain better.  He stated lifting, bending, stress, massage, activity, cold weather, heat, cold, and laying down makes his right knee pain worse.  The Veteran was prescribed bilateral knee braces.  An October 2007 VA treatment record indicated the Veteran was wearing bilateral DonJoy hinged knee braces and ambulating with a cane.  The Veteran elected to put off knee surgery for the time being because he was starting a new business.

An August 2006 private treatment record noted the Veteran had a right knee MRI which revealed a tear of the mid and, anterior portion of the lateral meniscus which appears to be balled up in the anterior intercondylar.  The private treatment provider indicated this would represent a repeat tear.  The treatment provider also noted a tear of the anterior cruciate and joint effusion with fluid in the suprapatellar area.

When considering the findings of the VA and private treatment providers the Board concludes that a rating higher than 10 percent is not warranted at any time during this appeal for the Veteran's service-connected right knee disability.  

A higher 20 percent rating for limitation of flexion requires that it is limited to 30 degrees.  At worst, the Veteran had flexion limited to 55 degrees with pain and no additional loss of range of motion following repetitive use.  In addition while the Veteran noted some additional loss of range of motion during a flare up he did not suggest an additional loss of 25 degrees.  Moreover, repetitive use testing showed that following repetitive motion the Veteran did not have any additional loss of range of motion.  Therefore, even with considering his pain on motion and with repetitive use, his flexion is still greater than the 30 degrees limitation required for a higher 20 percent rating under DC 5260.

The Veteran also has not been shown to have limited extension warranting a higher or separate rating.  A higher 20 percent rating under DC 5261 requires extension limited to 15 degrees, which has not been shown at any time during this appeal, again.  The Veteran had extension to zero degrees during his examinations, so entirely normal (i.e., full) extension, and none of his treatment records have shown extension limited to that minimally-required or greater.  Therefore, a separate or increased rating for limitation of extension is not warranted. 

In reaching this conclusion that a higher rating is not warranted on any of these bases, the Board also has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  But even when taking into account the pain on use experienced by him, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The January 2006 VA examination did not show he had muscle atrophy or other evidence of disuse due to his service-connected right knee disability.  Accordingly, the criteria are not met for a rating higher than 10 percent for limitation of motion owing to this disability.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.

Furthermore, the Veteran would not be entitled to a rating in excess of 10 percent under DC 5257 for instability, the evidence does not show additional impairment such as because of ankyloses, dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  While there is no disputing the Veteran had some limitation of motion of his right knee, particularly on flexion on account of his pain and functional loss, though not also on extension, it certainly cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.  Therefore, separate ratings or additional compensation are not warranted alternatively under DCs 5256, 5258, 5259, 5262, 5263.

As such, the Board finds entitlement to an initial rating in excess of 10 percent for service-connected degenerative osteoarthritis of the right knee, status post arthroscopy for a meniscal tear, for accrued benefits purposes is not warranted.  


III.  Extra-schedular Consideration

The evidence of record notes the Veteran reported sleep impairment as a symptom of his service-connected right knee disability.  The Board finds that sleep impairment is not encompassed by the rating criteria under the DCs used to rate knee disabilities but that an extra-schedular rating is not warranted.  The evidence of record does not demonstrate marked interference with employment or frequent hospitalization as a result of the Veteran's right knee disability.  The January 2006 VA examiner noted the Veteran reported difficulty at his job because he does a lot of standing, but did not suggest "marked interference" with his employment.  Moreover, an October 2007 VA treatment record indicated the Veteran was starting a new business, indicating he was working.  Therefore, the schedular criteria are not inadequate, and an extraschedular rating for the Veteran's service-connected right knee disability is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial rating higher than 10 percent for service-connected degenerative osteoarthritis of the right knee, status post arthroscopy for a meniscal tear, for accrued benefits purposes is denied.  


REMAND

The appellant's claims of entitlement to DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death, entitlement to service connection for the cause of the Veteran's death, hypertension, and sleep apnea were most recently before the Board in December 2014.  

In the December 2014 Board remand the appellant's claims for entitlement to DIC and service connection for cause of death, and service connection for hypertension were remanded to obtain VA opinions.  In response to the December 2014 Board remand a March 2015 VA opinion was obtained.  The opinion provider concluded that it was not likely that the Veteran's death was caused by VA carelessness, negligence, and lack of proper skill, error in judgment or similar instance of fault in furnishing hospital care, medical or surgical treatment, or examination.  The opinion provider noted the Veteran was in good health until the day of his death.  The opinion provider concluded the Veteran's death certificate and treatment record make no mention of hypertension and therefore provide no basis to relate his death due to hypertension or the treatment he received for this condition by VA medical providers.

The Board finds the March 2015 VA opinion to be inadequate.  The December 2014 Board remand asked the opinion provider to specifically comment as to whether the Veteran being advised to stop taking his hypertension medication caused his death, however, the opinion provider did not reference this at all.  Moreover, the opinion provider's statement that the Veteran's treatment records did not contain any mention of a hypertensive condition is contradicted by the evidence of record.  See December 2008 VA treatment record (noting the Veteran was advised to stay off blood pressure medication), October 2006 VA treatment record (noting the Veteran had a history of hypertension), and a service treatment record (noting the Veteran was monitored for hypertension).  As such, an addendum opinion must be obtained on remand.  

In addition a March 2015 VA opinion as to entitlement to service connection for the cause of the Veteran's death was obtained.  The opinion provider concluded that it was less likely than not  that any disease or injury caused or aggravated by the Veteran's active military service, including his hypertension, either caused or contributed substantially or materially to, or hastened, his death, or rendered him less capable of resisting the effects of the disease primarily causing death.  The opinion provider noted the Veteran's claims file contained no basis on which to find any disease or injury during active military service, including hypertension caused the Veteran's death.  The opinion provider referenced some VA treatment records which noted the Veteran presented with no evidence of hypertensive cardiovascular disease.  The opinion provider noted the treatment the Veteran received by VA medical providers was satisfactory and meets the standard of care and that the Veteran was given complete evaluation by various specialists.

The Board finds the March 2015 VA opinion to be inadequate.  As noted above the Veteran's claims file contains several notations regarding his hypertension, however, this evidence was not referenced by the opinion provider.  Moreover, the opinion provider concluded the Veteran received appropriate care from the VA but did not address the appellant's contention that the Veteran's death was caused by his Doctor's advice that he stop taking his hypertension medication.  As such, an addendum opinion must be obtained on remand.  

In addition the appellant is seeking entitlement to service connection for sleep apnea for accrued benefits purpose.  As part of his claim the Veteran submitted medical evidence of his diagnosed sleep apnea and indicated he felt it was etiologically related to his active service.  As such, a VA opinion regarding whether the Veteran's sleep apnea was etiologically related to his active service must be obtained on remand.  

Accordingly, these remaining claims are REMANDED for the following action:

1.  Obtain a VA opinion as to the appellant's claim of entitlement to service connection for sleep apnea for accrued benefits purposes.  Based on a review of the record the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was etiologically related to his active service.  

2.  Contact the VA opinion provider who provided the March 2015 opinion concerning the cause of the Veteran's death and obtain an addendum opinion.  The opinion provider must discuss the cause of the Veteran's death and, in particular, it's purported relationship with the medical treatment or contraindicated advice that he allegedly had received from his VA doctors regarding discontinuing his prescribed hypertension medication.  To this end, the designated clinician is asked to explain the events and circumstances leading to the Veteran's death based on the medical evidence.  

Specifically the clinician should address the following:

(a)  Is it at least likely as not (50 percent probability or greater) that the Veteran's death was due to disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred during his service?

(b)  Is it at least as likely as not (50 percent probability or greater) that any disease or injury incurred in or aggravated by the Veteran's active military service either caused or contributed substantially or materially to or hastened his death, or rendered him less capable of resisting the effects of the disease primarily causing death?

The commenting clinician is advised that, in order in order to be a contributory cause of death, it must be shown that there were "debilitating effects" that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that the condition had "material influence" in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v Brown, 7 Vet. App. 359 (1995), 38 C F R § 3 312(c)(1).  

If the clinician finds hypertension was a principal or contributory cause of death, then the clinician should provide an opinion as to whether it is as likely as not that the Veteran's hypertension was incurred in or aggravated by active military service or may be presumed to have been incurred during his service (meaning it initially manifested to a compensable degree of at least 10 percent disabling within a year of his service).  

(c)  Alternatively, is it at least as likely as not (50 percent or greater probability) that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, caused the Veteran's death?

When commenting concerning this, the evaluating clinician must specifically address whether VA physicians purportedly taking the Veteran off his prescribed medication for treatment of his hypertension prior to his death was the result of carelessness, negligence lack of proper skill, error in judgment.  38 U.S.C. § 1151 and 38 C.F.R. § 3 361.  

To this end, the commenting clinician must address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in regards to the Veteran s hypertension and VA physicians taking him off the medication.  In formulating the opinions, the term "as likely as not" does not mean merely "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

If the opinion provider is unable to provide responses to these questions without resorting to mere speculation, then he/she must so indicate but, more importantly, discuss why a response is not possible or feasible.  

It therefore is essential the opinion provider discuss the underlying rationale of the opinion whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Then readjudicate these claims in light of this and all other additional evidence If these claims continue to be denied or are not granted to the appellant's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.   

The Appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


